          Case 1:15-cv-01800-KPF Document 382 Filed 08/07/20 Page 1 of 2




JAMES E. JOHNSON                         THE CITY OF NEW YORK                                 COREY S. SHOOCK
Corporation Counsel                                                                                  Senior Counsel
                                     LAW DEPARTMENT                                           phone: (212) 356-5051
                                                                                              cshoock@law.nyc.gov
                                            100 CHURCH STREET
                                            NEW YORK, N.Y. 10007

                                                   August 7, 2020

VIA ECF


                                                                      MEMO ENDORSED
Honorable Katherine Polk Failla
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007
                 Re:     Royce Corley v. Cyrus Vance, Jr., et al.
                         15 Civ. 1800 (KPF)
Your Honor:
               I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of the City
of New York, and the attorney assigned to represent Defendants City of New York, Giancarlo Cavallo,
Brian Conroy, Michael Daly, Shari Hyman, Greg Smith, Jessica Sterling, and Mark Woods (“City
Defendants”) in the above-referenced matter. City Defendants respectfully request that the court
conference scheduled for August 19, 2020, be adjourned to a date convenient to the Court on after
October 6, 2020; and that the deadline to file the post-discovery joint status letter also be extended.
                This is the City Defendants’ first request for an adjournment of the August 19th
conference. City Defendants conferred with counsel for Co-Defendants Vance, Pederson Stuart, Temples,
and Weiss (“DA Defendants”) and she consents to this request. On August 5, 2020, City Defendants
attempted to contact Plaintiff by telephone at the facility Plaintiff pro se listed as his address of record but
was unsuccessful.
                 As the Court is aware, Plaintiff’s remaining claims in this case involve allegations of
malicious abuse of process and unlawful search and seizure stemming from his 2012 arrest and
subsequent prosecution. (See Opinion and Order dated March 27, 2019, ECF No. 294, at pp. 36-38; 41-
43.) Pursuant to the Civil Case Management Plan the parties are next to appear for a post fact discovery
conference. (See ECF No. 312.) That conference was initially scheduled for March 26, 2020 but was
thereafter adjourned due to the COVID-19 public health crisis. (See Scheduling Order dated June 9, 2020,
ECF No. 378.) As part of the Scheduling Order dated June 9, 2020, a joint status letter is due to be filed
by August 13, 2020, in advance of that conference. (See ECF No. 378.)
                 Last week, this case was transferred to the undersigned. In light of this Office’s remote
working guidelines due to the health pandemic, new counsel for City Defendants has not yet had an
opportunity to fully review the electronic file or to retrieve the paper portion of the file that was kept in
the office of former counsel. Additionally, the undersigned has a previously scheduled vacation for the
week of August 10, 2020. Defendants are also unable to confer with Plaintiff concerning the joint letter as
it does not appear that the most recently reported address for Plaintiff is accurate. The facility informed
City Defendants that Plaintiff is no longer there, and they did not have a forwarding address. Moreover,
                  Case 1:15-cv-01800-KPF Document 382 Filed 08/07/20 Page 2 of 2



        on August 5, 2020, City Defendants attempted to locate Plaintiff via the Federal Bureau of Prisons inmate
        locator, and it indicated that a person with Plaintiff’s name and register number was “released on
        7/31/2020.”
                          The requested adjournment is necessary to allow the newly assigned counsel for City
        Defendants to familiarize himself with this file, confer and coordinate with counsel for DA Defendants,
        and attempt to confer with Plaintiff. Due to prior scheduling conflicts for both the undersigned and
        counsel for DA Defendants, it is respectfully requested that the post-fact discovery conference be
        adjourned to a date convenient to the Court on or after October 6, 2020 and that the deadline to file a joint
        status letter also be extended therewith.
                        City Defendants thank the Court for its consideration in this regard.
                                                          Respectfully submitted,
                                                          Corey S. Shoock           /s
                                                          Corey S. Shoock
                                                          Senior Counsel
                                                          Special Federal Litigation Division

        cc:     Royce Corley (By U.S. Mail)
                Plaintiff, Pro Se
                104 Gold Street
                Brooklyn, New York 11201

                Christina Ante, Esq. (By ECF)
                Attorney for Co-Defendants Vance,
                 Pederson Stuart, Temples, and Weiss
                New York County District
                 Attorney’s Office
                One Hogan Place
                New York, New York 10013
Application GRANTED. The post-fact discovery conference is hereby ADJOURNED
to October 22, 2020, at 10:00 a.m. Moreover, the parties are ORDERED to
provide the required joint status letter on or before October 15, 2020. If
Defendants are completely unable to contact Plaintiff, they should submit a
joint letter on that date without Plaintiff's input.

Dated:         August 7, 2020                                     SO ORDERED.
               New York, New York



                                                                  HON. KATHERINE POLK FAILLA
A copy of this Order was mailed by Chambers to:                   UNITED STATES DISTRICT JUDGE

    Royce Corley
    104 Gold Street
    Brooklyn, NY 11201

                                                            -2-
